EXHIBIT 10.2


AMENDMENT NO. 2 TO THE SECOND AMENDED AND RESTATED
LIMITED PARTNERSHIP AGREEMENT
OF
GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING PARTNERSHIP II, L.P.


In accordance with Section 4.2(a)(i) and Article 12 of the Second Amended and
Restated Limited Partnership Agreement, effective as of June 24, 2015 (the
“Partnership Agreement”), of Griffin Capital Essential Asset Operating
Partnership II, L.P. (the “Partnership”), the Partnership Agreement is hereby
amended by this Amendment No. 2 thereto (this “Amendment”) to reflect certain
changes in share classification of Griffin Capital Essential Asset REIT II, Inc.
(the “General Partner”). Capitalized terms used and not otherwise defined herein
shall have the meanings set forth in the Partnership Agreement.
WHEREAS, the Partnership Agreement has previously been amended by Amendment No.
1 dated June 24, 2015 (“Amendment No. 1”), which established a series of up to
15,000,000 Preferred Units of the Partnership;
WHEREAS, prior to the date hereof, pursuant to the First Articles of Amendment
and Restatement of the General Partner, 700,000,000 of its shares were
designated common stock, of which 350,000,000 shares were classified as Class A
Common Stock, $0.001 par value per share (the “Class A Common Stock”) and
350,000,000 shares were classified as Class T Common Stock, $0.001 par value per
share (the “Class T Common Stock”),
WHEREAS, the General Partner has filed, on the date herewith, Articles
Supplementary to reclassify 100,000,000 authorized but unissued shares of Class
A Common Stock as shares of Class I Common Stock, $0.001 par value per share, of
the General Partner (the “Class I Common Stock”) and 50,000 authorized but
unissued shares of Class T Common Stock as shares of Class I Common Stock, with
the preferences, rights, voting powers, restrictions, limitations as to
dividends and other distributions, qualifications, or terms or conditions of
redemption described therein;
WHEREAS, the parties hereto desire to reflect certain changes in share
classification and other changes by amending the Partnership Agreement as
previously amended by Amendment No. 1, by entering into this Amendment.
NOW THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:
Section 1. Amendments to Defined Terms


A.    The following are hereby added as additional defined terms in the
Partnership Agreement:
Class A REIT Shares means the REIT Shares classified as Class A common stock in
the Articles of Incorporation.
Class A Unit means a Partnership Unit entitling the holder thereof to the rights
of a holder of a Class A Unit as provided in this Agreement.
Class I REIT Shares means the REIT Shares classified as Class I common stock in
the Articles of Incorporation.
Class I Unit means a Partnership Unit entitling the holder thereof to the rights
of a holder of a Class I Unit as provided in this Agreement.
Class T REIT Shares means the REIT Shares classified as Class T common stock in
the Articles of Incorporation.
Class T Unit means a Partnership Unit entitling the holder thereof to the rights
of a holder of a Class T Unit as provided in this Agreement.


1

--------------------------------------------------------------------------------






Exchanged REIT Shares has the meaning set for in Section 7.1(e) hereof.
General Partner’s Prospectus means any document, notice, or other communication
satisfying the standards set forth in Section 10 of the Securities Act of 1933,
and contained in a currently effective registration statement filed by the
General Partner with, and declared effective by, the SEC, or if no registration
statement is currently effective, then the Prospectus contained in the most
recently effective registration statement.
Received REIT Shares has the meaning set forth in Section 7.1(e) hereof.
Stockholder Servicing Fee has the meaning set forth in the General Partner’s
Prospectus.
B.    The following definitions are hereby revised and restated defined terms in
the Partnership Agreement:
Conversion Factor means 1.0, provided that in the event that the General Partner
(i) declares or pays a dividend on its outstanding REIT Shares in REIT Shares or
makes a distribution to all holders of its outstanding REIT Shares in REIT
Shares, (ii) subdivided its outstanding REIT Shares, or (iii) combines its
outstanding REIT Shares into a smaller number of REIT Shares, the Conversion
Factor shall be adjusted by multiplying the Conversion Factor by a fraction, the
numerator of which shall be the number of REIT Shares issued and outstanding on
the record date for such dividend, distribution, subdivision or combination
(assuming for such purposes that such dividend, distribution, subdivision or
combination has occurred as of such time), and the denominator of which shall be
the actual number of REIT Shares (determined without the above assumption)
issued and outstanding on such date and, provided further, that in the event
that an entity other than an Affiliate of the General Partner shall become
General Partner pursuant to any merger, consolidation or combination of the
General Partner with or into another entity (the “Successor Entity”), the
Conversion Factor shall be adjusted by multiplying the Conversion Factor by the
number of shares of the Successor Entity into which one REIT Share is converted
pursuant to such merger, consolidation or combination, determined as of the date
of such merger, consolidation or combination. Any adjustment to the Conversion
Factor shall become effective immediately after the effective date of such event
retroactive to the record date, if any, for such event; provided, however, that
if the General Partner receives a Notice of Exchange after the record date, but
prior to the effective date of such dividend, distribution, subdivision or
combination, the Conversion Factor shall be determined as if the General Partner
had received the Notice of Exchange immediately prior to the record date for
such dividend, distribution, subdivision or combination. A separate Conversion
Factor shall be determined for each class of Partnership Units by taking into
account only the outstanding REIT Shares having the same class designation as
the applicable class of Partnership Units.
Invested Capital means the amount calculated by multiplying the total number of
REIT Shares purchased by Stockholders by (a) the offering price for such Stock
actually paid by such Stockholders in an offering or (b) for Stock not purchased
in an Offering, the issue price for the Stock; in each case reduced by any
Distributions attributable to Net Sale Proceeds and any amounts paid by the
General Partner to repurchase shares of Stock pursuant to a plan for repurchase
of the General Partner’s Stock.
Partnership Unit means a fractional, undivided share of the Partnership
Interests of all Partners issued hereunder, including Class A Units, Class I
Units and Class T Units. Without limitation on the authority of the General
Partner as set forth in Section 4.2 hereof, the General Partner may designate
any Partnership Units, when issued, as Common Units or Preferred Units, may
establish any other class of Partnership Units, and may designate one or more
series of any class of Partnership Units. The allocation of Partnership Units of
each class among the Partners shall be as set forth on Exhibit A, as such
Exhibit may be amended from time to time.
REIT Share means a share of common stock, par value $0.001 per share, in the
General Partner (or successor entity, as the case may be), including Class A
REIT Shares, Class I REIT Shares and Class T REIT Shares, the terms and
conditions of which are set forth in the Articles of Incorporation.


2

--------------------------------------------------------------------------------






Section 2. Amendments to Article 4 of Partnership Agreement


A.    Section 4.2(a)(i)(1) is hereby amended and restated as follows:
(A) the additional Partnership Interests are issued in connection with an
issuance of REIT Shares or other interests in the General Partner, which shares
or interests have designations, preferences and other rights, all such that the
economic interests are substantially similar to the designations, preferences
and other rights, all such that the economic interests are substantially similar
to the designations, preferences and other rights of the additional Partnership
Interests issued to the General Partner by the partnership in accordance with
this Section 4.2 (without limiting the foregoing, for example, the Partnership
shall issue Partnership Interests consisting of Class A Units to the General
Partner in connection with the issuance of Class A REIT Shares, Class I Units to
the General Partner in connection with the issuance of Class I REIT Shares and
Class T Units to the General Partner in connection with the issuance of Class T
REIT Shares) and (B) the General Partner shall make a Capital Contribution to
the Partnership in an amount equal to the proceeds raised in connection with the
issuance of such shares of stock of or other interests in the General Partner.
B.    Section 4.2(a)(ii)(B) is hereby amended and restated as follows:
the General Partner contributes the net proceeds from the issuance of such
Additional Securities and from any exercise of rights contained in such
Additional Securities, directly through the General Partner, to the Partnership
(without limiting the foregoing, for example, the Partnership shall issue
Limited Partnership Interests consisting of Class A Units to the General Partner
in connection with the issuance of Class A REIT Shares, Class I Units to the
General Partner in connection with the issuance of Class I REIT Shares and Class
T Units to the General Partner in connection with the issuance of Class T REIT
Shares); provided, however, that the General Partner is allowed to issue
Additional Securities in connection with an acquisition of a property to be held
directly by the General Partner, but if and only if, such direct acquisition and
issuance of Additional Securities have been approved and determined to be in the
best interests of the General Partner and the Partnership by a majority of the
Independent Directors (as defined in the General Partner’s Articles of
Incorporation).
C.    The last sentence of Section 4.2(a)(ii) is hereby amended and restated as
follows:
For example, in the event the General Partner issues REIT Shares of any class
for a cash purchase price and contributes all of the proceeds of such issuance
to the Partnership, the General Partner shall be issued a number of additional
Partnership Units having the same class designation as the issued REIT Shares
equal to the product of (A) the number of such REIT Shares of that class issued
by the General Partner, the proceeds of which were so contributed, multiplied by
(B) a fraction, the numerator of which is 100%, and the denominator of which is
the Conversion Factor for that class of Partnership Units in effect on the date
of such contribution.
D.    The following is hereby added to the last line of Section 4.2(b):
, and any such expenses shall be allocable solely to the class of Partnership
Units issued to the General Partner at such time.
Section 3. Amendment to Article 5 of Partnership Agreement


A new Section 5.1(h) is hereby added as follows:
(h)    Special Allocations of Class-Specific Items. To the extent that any items
of income, gain, loss or deduction of the General Partner are allocable to a
specific class or classes of REIT Shares


3

--------------------------------------------------------------------------------






as provided in the General Partner’s Prospectus, such items, or an amount equal
thereto, shall be specially allocated to the class or classes of Partnership
Units corresponding to such class or classes of REIT Shares.    
Section 4. Amendment to Article 6 of the Partnership Agreement


Section 6.10 is hereby amended and restated as follows:
6.10 Miscellaneous. In the event the General Partner redeems any REIT Shares
(other than REIT Shares redeemed in accordance with the share redemption program
of the General Partner through proceeds received from the General Partner’s
distribution reinvestment plan), then the General Partner shall cause the
Partnership to purchase from the General Partner a number of Partnership Units
as determined based on the application of the Conversion Factor on the same
terms that the General Partner exchanged such REIT Shares (without limiting the
foregoing, for example, the Partnership shall purchase from the General Partner
Partnership Interests consisting of Class A Units in connection with the
exchange of Class A REIT Shares, Class I Units in connection with the exchange
of Class I REIT Shares and Class T Units in connection with the exchange of
Class T REIT Shares). Moreover, if the General Partner makes a cash tender offer
or other offer to acquire REIT Shares, then the General Partner shall cause the
Partnership to make a corresponding offer to the General Partner to acquire an
equal number of Partnership Units held by the General Partner. In the event any
REIT Shares are exchanged by the General Partner pursuant to such offer, the
Partnership shall redeem an equivalent number of the General Partner’s
Partnership Units for an equivalent purchase price based on the application of
the Conversion Factor (without limiting the foregoing, for example, the
Partnership shall redeem from the General Partner Partnership Interests
consisting of Class A Units in connection with the exchange of Class A REIT
Shares, Class I Units in connection with the exchange of Class I REIT Shares and
Class T Units in connection with the exchange of Class T REIT Shares).
Section 5. Amendments to Article 7 of Partnership Agreement


A new Section 7.1(e) is hereby added as follows:
(e)    If the General Partner exchanges any REIT Shares of any class (“Exchanged
REIT Shares”) for REIT Shares of a different class (“Received REIT Shares”),
then the General Partner shall, and shall cause the Partnership to, exchange a
number of Partnership Units having the same class designation as the Exchanged
REIT Shares, as determined based on the application of the Conversion Factor,
for Partnership Units having the same class designation as the Received REIT
Shares on the same terms that the General Partner exchanged the Exchanged REIT
Shares. The exchange of Units shall occur automatically after the close of
business on the applicable date of the exchange of REIT Shares, as of which time
the holder of class of Units having the same designation as the Exchanged REIT
Shares shall be credited on the books and records of the Partnership with the
issuance, as of the opening of business on the next day, of the applicable
number of Units having the same designation as the Received REIT Shares.
Section 6. Continuation of Partnership Agreement


The Partnership Agreement, Amendment No. 1 and this Amendment shall be read
together and shall have the same force and effect as if the provisions of the
Partnership Agreement, Amendment No. 1 and this Amendment were contained in one
document. Any provisions of the Partnership Agreement not amended by Amendment
No. 1 or this Amendment shall remain in full force and effect as provided in the
Partnership Agreement immediately prior to the date hereof. In the event of a
conflict between the provisions of this Amendment and the Partnership Agreement
and Amendment No. 1, the provisions of this Amendment shall control.
[Signature Page Follows.]


4

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Partnership Agreement as of the 25th day of April, 2016.
GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING PARTNERSHIP II, L.P.
 
By:
 
Griffin Capital Essential Asset REIT II, Inc.,
its sole general partner
By:
 
/s/ Michael J. Escalante
Name:
Michael J. Escalante
Title:
President
 
GRIFFIN CAPITAL ESSENTIAL ASSET REIT II, INC.
 
By:
 
/s/ Michael J. Escalante
Name:
Michael J. Escalante
Title:
President







5